Citation Nr: 0736387	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-19 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and F. J. O.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a nervous condition and 
COPD.


FINDINGS OF FACT

1.  The veteran was not found to have a psychiatric 
disability when he was examined to enter service.

2.  The veteran was sexually assaulted during service.

3.  The veteran developed PTSD as a result of sexual assaults 
during service.

4.  The veteran was not treated for or diagnosed with any 
respiratory disorder during service.

5.  The veteran was diagnosed with COPD many years after 
service.

6.  The veteran submitted claims for service connection for a 
respiratory disorder in October 1998 and January 2004.




CONCLUSIONS OF LAW

1.  The veteran is presumed to have been in sound mental 
condition when he entered service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2007).

2.  The veteran incurred PTSD as a result of traumatic 
experiences during service.  38 U.S.C.A. §§ 1111, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).

2.  No respiratory disorder was incurred in service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2007).

3.  The claim for service connection for COPD or other 
respiratory disorder due to tobacco use in service is barred 
by law.  38 U.S.C.A. § 1103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.300 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

The veteran contends that he has a psychiatric disorder, 
diagnosed as PTSD, that was caused or aggravated by traumatic 
experiences during his service.  Service connection is 
warranted for disability due to injury or disease incurred or 
aggravated in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

PTSD is a psychiatric disorder that develops as a result of 
traumatic experience.  It is possible for service connection 
to be established for PTSD that becomes manifest after 
separation from service.  In order for such a claim for 
service connection for PTSD to be successful, there must be: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy, if the 
claimed stressor is related to that combat, and if the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then, in 
the absence of clear and convincing evidence to the contrary, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

If the veteran did not engage in combat with the enemy, his 
lay testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records that corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, however, a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
38 C.F.R. § 3.304(f)(3).  In this case, the veteran does not 
claim that he engaged in combat.  He does base his PTSD claim 
on in-service personal assault.

The veteran had a hearing in February 2006, before an RO 
official, and another hearing in September 2007, before the 
undersigned Acting Veterans Law Judge.  The veteran reported 
that he was sexually assaulted as a child, by a priest.  He 
stated that, during service, he was sexually assaulted by 
fellow servicemen.  He related that he did not report, or 
seek treatment for, any mental health problems while he was 
in service.  His service medical records are silent for 
complaints or findings of symptoms of mental illness.  The 
veteran reported that he has had nightmares and ongoing 
depression over the years since service.  He stated that he 
did not tell anyone about the assaults at the time, or for 
many years afterward.  He indicates that he began mental 
health treatment, at a VA facility, in the early 2000s, and 
that he eventually told a VA psychotherapist about the 
history of assaults.

Between 2004 and 2007, VA mental health practitioners who 
have participated in treating the veteran have provided 
statements regarding the veteran's history, condition, and 
treatment.  One of those practitioners, a psychiatric 
clinical nurse specialist, testified as a witness at the 
veteran's hearings in 2006 and 2007.  The treating 
practitioners indicated that the veteran's diagnosis is PTSD.  
The practitioners attributed the veteran's PTSD to the trauma 
of sexual assaults that occurred before and during service.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

In this case, no psychiatric disorder was noted on the report 
of the enlistment medical examination of the veteran in 
September 1956.  In recent years, the veteran has reported a 
history of childhood sexual trauma.  He has indicated that he 
was upset by his pre-service experiences.  He did not receive 
mental health treatment before service, however, so there is 
no professional evidence as to whether he had a psychiatric 
disorder prior to entering service.  The veteran asserts, and 
his treating practitioners concur, that his psychological 
condition at entry into service worsened during service as a 
result of sexual assaults during service.  The evidence 
raises a possibility that the veteran had a psychiatric 
disorder at entry into service, and there is some evidence 
that pre-service disability worsened during service.  There 
is not clear and unmistakable evidence that a psychiatric 
disability existed prior to service and was not aggravated by 
service.  The evidence does not overcome the presumption that 
the veteran was in sound psychological condition when he 
entered service.  Therefore, the Board will presume that he 
was in sound condition.

The veteran has reported that he was sexually assaulted by 
another serviceman during training at Fort Knox, Kentucky.  
He states that the incident was discovered, and that he was 
punished by being transferred to duty in Greenland.  He 
relates that he was again sexually assaulted by servicemen 
while he was in Greenland.  There are no service records that 
document the occurrence of the sexual assaults on the veteran 
during service.  The veteran's service personnel file is not 
available.  The National Personnel Records Center reported 
that the file is presumed to have been destroyed in a fire at 
that facility in 1973.  The veteran's service medical records 
and the few available service records confirm that the 
veteran was transferred to Greenland, but do not show the 
reason for the transfer.  As the veteran did not tell anyone 
about the sexual assaults in service at the time, or for many 
years thereafter, there is no other evidence to corroborate 
the veteran's account of the assaults during service.

Although there is no evidence supporting the veteran's report 
of sexual assaults during service, VA mental health 
professionals who treat the veteran have stated that the 
veteran's psychological symptoms during and since service are 
consistent with sexual assault.  Those professionals have 
expressed the opinion that the veteran has PTSD that was 
caused or aggravated by sexual assaults during service.  When 
all of the evidence from service forward is considered, that 
evidence reasonably supports and establishes a finding that 
the veteran's PTSD was incurred as a result of trauma during 
service.  The Board therefore grants service connection for 
PTSD.

COPD

The veteran is seeking service connection for COPD.  He 
contends that the disease developed as a result of cigarette 
smoking.  He states that he did not smoke cigarettes before 
he entered service, and that he began smoking during service, 
and continued after service.  He reports that he had mild 
respiratory problems soon after service, and more serious 
difficulty breathing in later years.  He indicates that he 
sought VA treatment for breathing difficulty many years after 
service.  He relates that he was diagnosed with COPD, and 
that he stopped smoking at that time.

The veteran's service medical records show outpatient 
treatment for pharyngitis, but there is no report of any 
difficulty breathing.  In a medical history completed in 
August 1959 for separation from service, the veteran reported 
no history of shortness of breath, chest pain or pressure, or 
chronic cough.  The report of the veteran's August 1959 
service separation examination reflects normal lungs and 
chest, and a negative chest x-ray.  There is no medical 
evidence that the veteran had any respiratory disorder during 
service.

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service.  This prohibition applies to 
claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.  The veteran filed a claim for service 
connection for breathing difficulty in October 1998, and a 
claim for service connection for COPD in January 2004.  
Service connection for the veteran's COPD, based on tobacco 
use in service, is precluded under 38 U.S.C.A. § 1103.

As no respiratory disorder is shown to have begun during 
service, and service connection based on tobacco use is 
precluded for the COPD that was diagnosed later, the Board 
denies the claim for service connection for COPD or other 
respiratory disorder.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  The Board grants herein the 
veteran's claim for service connection for PTSD, so the 
veteran was not prejudiced with regard to that claim by any 
defect in the notice.  The Board denies herein the veteran's 
claim for service connection for COPD, so no new disability 
rating or effective date for award of benefits will be 
assigned for that disorder.  Accordingly, for that claim, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service medical records and has afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  
The Board concludes that VA has substantially complied with 
the notice and assistance requirements, and that the veteran 
is not prejudiced by a decision on the claims at this time.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for COPD is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


